              Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 1 of 6



(Post. 12/1/2013)


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                     DELTA DIVISION


 JERRY L GATER
             (PLAINTIFF)

                        vs.                         Civil No.           2:20-CV-00146-BSM

 MICAEL D CARVAJAL, et al.
           (DEFENDANTS)

                        APPELLATE FILING FEE - SECOND NOTICE

       Your Notice of Appeal to the United States Court of Appeals for the Eighth Circuit has been
   filed in this action. You are hereby notified that:

        (a)    the filing of a Notice of Appeal makes you liable for payment of the full $505 appellate
               filing fees regardless of the outcome of the appeal;

        (b)    by filing a Notice of Appeal, you consent to the deduction of the initial partial appellate
               filing fee and the remaining installments from your prison account by prison officials;

        (c)    you must submit to the clerk of the district court a certified copy of your prison account
               for the last six months within 30 days of filing the Notice of Appeal; and

        (d)    failure to file the prison account information will result in the assessment of an initial
               appellate partial fee of $35 or such other amount that is reasonable, based on whatever
               information the court has about your finances.

        Pursuant to 28 U.S.C. §1915(b) governing prisoner litigation, if a Notice of Appeal is filed you
must:

        (a)    pay to the U.S. District Court the full $505 appellate filing fee at the time the Notice of
               Appeal is filed, or

        (b)    obtain leave to proceed in forma pauperis and pay an initial partial filing fee.
             Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 2 of 6


       To proceed in forma pauperis you must complete and return to the U.S. District Court the
following forms which are attached:

       1)      APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT.
               (See Attachment 1)

       2)      CALCULATION OF INITIAL PAYMENT OF FILING FEE. (See Attachment 2)

        The Court will review the documents and will notify you of its ruling. If these items are not
received within 30 days of filing a Notice of Appeal, a notice will be sent to the Court which will result
in the assessment of an initial appellate partial fee of $35 or such other amount that is reasonable, based
on whatever information the Court has about the prisoner’s finances.

       Dated on this 29th day of March, 2021.



                                                   JAMES W. McCORMACK
                                                   CLERK OF COURT
                        Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 3 of 6


AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                             Eastern District of Arkansas

                        JERRY L GATER                                         )
                          Plaintiff/Petitioner                                )
                         v.                                                   )      Civil Action No.       2:20-CV-00146-BSM
               MICAEL D CARVAJAL, et al.                                      )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                                                                       .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer=s name and address are:




My gross pay or wages are: $                                        , and my take-home pay or wages are: $                      per
 (specify pay period)                                        .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                                Yes                     No
       (b) Rent payments, interest, or dividends                                         Yes                     No
       (c) Pension, annuity, or life insurance payments                                  Yes                     No
       (d) Disability, or worker=s compensation payments                                 Yes                     No
       (e) Gifts, or inheritances                                                        Yes                     No
       (f) Any other sources                                                             Yes                     No

         If you answered AYes@ to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
                       Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 4 of 6


AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


          4. Amount of money that I have in cash or in a checking or savings account: $                                             .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else=s name (describe the property and its approximate
value):




         6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant=s signature



                                                                                                               Printed name
             Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 5 of 6




                                           CERTIFICATE
                                       (Prisoner Accounts Only)
                           (To be Completed by the Institution of Incarceration)

I certify that the applicant named herein has the sum of $______________ on account to his/her

credit at the __________________________________________ institution where he/she is confined.

I further certify that the applicant likewise has the following securities to his/her credit according to

the records of said institution:

                                                                                                       .

I further certify that during the past six months the applicant’s average balance was

$                      .




Date                                                 Signature of Authorized Officer of Institution
             Case 2:20-cv-00146-BSM Document 55 Filed 03/29/21 Page 6 of 6


             CALCULATION OF INITIAL PAYMENT OF FILING FEE

                         (To be Completed by the Institution of Incarceration)


PLAINTIFF:

ADC NUMBER:

FEDERAL COURT CASE NUMBER (IF KNOWN):

              Total deposits for last six (6) months:                            $

              Average monthly deposit (total deposits divided by 6):             $

              Total balances for last six (6) months:                            $

              Average monthly balance:                                           $
              (Total balances divided by 6)

              Current account balance:                                           $

              Initial payment of filing fee as of                 :              $

              (The greater of the average monthly deposit
              Or the average monthly balance x .20)



DATE:                                AUTHORIZED OFFICIAL


                            (NO FILING FEE SHALL BE IN EXCESS OF
                                 $350.00 FOR A CIVIL LAWSUIT
                                              OR
                                    $505.00 FOR AN APPEAL)
